Exhibit 10(ff)

 

      PRIVILEGED AND CONFIDENTIAL       Execution Version JAB

ADDITIONAL PAYMENT AGREEMENT

ADDITIONAL PAYMENT AGREEMENT, dated as of the 10th day of October, 2007 (this
“Agreement”), by and between TXU Corp. (which is expected to be renamed Energy
Future Holdings Corp. following the Merger (as defined below)), a Texas
corporation (the “Company”), Texas Energy Future Holdings Limited Partnership, a
Delaware limited partnership (the “Parent”), Texas Competitive Electric Holdings
LLC, a Delaware limited liability company (the “Holdings”), and James A. Burke
(the “Executive”).

WHEREAS, pursuant to an Agreement and Plan of Merger (the “Merger Agreement”)
dated February 25, 2007, by and among Parent, Texas Energy Future Merger Sub
Corp, a Texas corporation (“Merger Sub”), and the Company, Merger Sub will be
merged with and into the Company (the “Merger”), with the Company surviving the
Merger as a subsidiary of Parent.

WHEREAS, the Company and Executive have previously agreed that, in consideration
of Executive’s dedicated service to the Company and in order to ensure that the
compensation and benefits expectations of Executive will be satisfied, in the
event it shall be determined that any payment, benefit or distribution in the
nature of compensation (within the meaning of section 280G(b)(2) of the Code) to
or for the benefit of Executive, whether paid, payable or provided by the
Company or any of its affiliates or their respective successors or assigns,
pursuant to this Agreement, any benefit plan, stock incentive plan, employment
or severance agreement or otherwise (collectively, the “Payments”), would be
subject to the excise tax imposed by section 4999 of the Code (together with any
interest or penalties imposed with respect to such excise tax, the “Excise
Tax”), then Executive shall be entitled to receive an additional payment (the
“Gross-Up Payment”) in an amount such that, after payment by Executive of all
taxes (and any interest or penalties imposed with respect to such taxes),
including, without limitation, any income taxes (and any interest and penalties
imposed with respect thereto) and the Excise Tax imposed upon the Gross-Up
Payment, Executive retains an amount of the Gross-Up Payment equal to the Excise
Tax imposed upon the Payments.

WHEREAS, the parties hereto agree that Executive will be entitled to receive a
Gross-Up Payment in an amount such that, after payment of all taxes imposed
pursuant to Section 409A of the Code (and any interests and penalties imposed
with respect to such taxes) resulting from Executive’s execution of this
Agreement and the establishment and funding of the Trust, Executive retains an
amount of the Gross-Up Payment equal to the excise tax imposed upon the
Payments; provided, however, Executive shall not be entitled under this
Agreement to an additional payment in respect of any taxes, interests or
penalties imposed with respect to such taxes pursuant to Section 409A of the
Code in connection with any payments or benefits not covered hereunder.

WHEREAS, the Company agrees to calculate the amount of the Gross-Up Payment
payable on behalf of Executive to the Internal Revenue Service (the “Service”)
in good faith and in accordance with a reasonable interpretation of the Code as
to the amount of the Excise Tax which may be imposed on Executive with respect
to payments made by the Company and, in reliance on the Company’s commitments
set forth in this Agreement, Executive agrees to accept such calculation.

WHEREAS, because of the uncertainties involved in calculating the exact amount
of the payments that will be subject to the Excise Tax, which in turn affects
the extent to which a Gross-Up Payment is necessary, the parties desire to have
the Company set aside certain proceeds in order to satisfy any subsequent claims
by the Service that the amount of Excise Tax that was paid on such Payments was
insufficient.



--------------------------------------------------------------------------------

WHEREAS, in the event the Gross-Up Payment made by the Company to Executive is
insufficient to cover the additional Excise Tax that becomes due and owing to
the Service, the Company agrees to indemnify and hold Executive harmless in
respect of any Excise Tax by setting aside in the Trust (as defined below), the
amount set forth on Exhibit A representing the difference between a calculation
using a method consistent with Treasury Regulation § 1.280G-1 and a calculation
assuming that all payments are subject to Excise Tax (the “Additional Payment”).

WHEREAS, the Company has also agreed that, in addition to the Additional
Payment, the Company shall indemnify and hold Executive harmless from any and
all liabilities (including interest and penalties) that result from Executive
entering into this Agreement and the funding of the Trust.

WHEREAS, the Company and Executive previously agreed to the terms of the cash
award that will be payable to Executive for the 2007 calendar year and the
parties desire to memorialize the terms and conditions of such bonus in this
Agreement.

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

1. Effective Time. This Agreement shall become effective upon the Effective Time
(as defined in the Merger Agreement) and shall remain in effect until the later
of (i) the closing of the later of (A) the Company’s or (B) Executive’s, tax
year that follows the expiration of the statute of limitations for which the
Service may audit the tax year in which the Service could claim that an
underpayment of the Excise Tax for such year was paid and (ii) the resolution
and settlement with the Service as to any contested claim. If the Merger
Agreement is terminated in accordance with its terms prior to the Effective
Time, this Agreement shall automatically terminate and shall be null and void ab
initio and of no further force and effect.

2. 2007 Bonus Payment. Executive shall be entitled to receive a cash bonus with
respect to the 2007 calendar year (the “2007 Award”) under and subject to the
terms and conditions of the Company’s Annual Incentive Plan (the “AIP”);
provided that such bonus payment shall not be less than the percentage of the
Target Incentive Pool (as defined in the AIP) used in determining the 2007 Award
for all other participants in the AIP and with a personal modifier of at least
100%; provided further, in the event that Executive’s employment with the
Company terminates (i) prior to December 31, 2007, Executive shall be entitled
to receive an amount of the 2007 Award prorated on the basis of the number of
months Executive was employed by the Company during 2007, with the month of
termination counting as a full month for this purpose, or (ii) on or after
December 31, 2007, but prior to the date that the 2007 Award is paid to
Executive, then Executive shall receive the same 2007 Award as Executive would
have received if Executive was employed by the Company on the date that the 2007
Award is paid. The 2007 Award shall be paid to Executive at the same time that
the 2007 Award is paid to other recipients of such award who are employed by the
Company.

3. Amount of Additional Gross-up Payment. (a) The determinations as to the
Additional Payment for purposes of this Agreement shall be made by Alvarez &
Marsal Taxand LLC (“A&M”), and approved by Deloitte & Touche USA LLP, such
approval not to be unreasonably withheld (the “Accounting Firm”). All fees and
expenses of A&M and the Accounting Firm shall be borne solely by the Company.

 

2



--------------------------------------------------------------------------------

(b) (i) If at any time after the Effective Time, Executive receives a claim from
the Service of an underpayment of the Excise Tax on the Payments, Executive
shall notify the Company in writing of such claim by the Service. Such
notification shall be given as soon as practicable after Executive receives
actual notice in writing of such claim by the Service. The Executive shall
apprise the Company of the nature of such claim and the date on which such claim
is requested to be paid. The Executive shall not pay such claim prior to the
expiration of the 30-day period following the date on which Executive gives such
notice to the Company (or the date that any payment of taxes with respect to
such claim is due pursuant to the notice from the Service, if shorter). The
Company shall provide notice to Executive in writing regarding whether it will
contest such claim no later than 5 business days prior to the date on which the
amount of such claim is required to be paid. To the extent the Trust has
sufficient funds available, the Company shall direct the Trustee to pay to
Executive (or the Company shall pay to Executive) prior to the date on which
Executive must pay the claim to the Service the amount necessary for Executive
to satisfy the claim by the Service for all or the portion of the Additional
Payment set forth in such claim, plus any interest and penalties imposed as a
result of such claim, on an after-tax basis. If the Company notifies Executive
that the Company desires to contest such claim, Executive shall:

(A) give the Company information reasonably requested by the Company relating to
such claim,

(B) reasonably cooperate with the Company in good faith in order to contest such
claim and take such action in connection with such claim as the Company shall
reasonably request in writing, and

(C) permit the Company to participate in any proceedings relating to such claim
and accept legal representation with respect to such claim by an attorney
reasonably selected by the Company.

In the event that in connection with such contest Executive is required to pay
the claim prior to the final resolution, to the extent the Trust has sufficient
funds available, the Company shall direct the Trustee to pay to Executive (or
the Company shall pay to Executive) prior to the date on which Executive must
pay the claim to the Service the amount necessary for Executive to satisfy the
claim by the Service for all or the portion of the Additional Payment set forth
in such claim, plus any interest and penalties imposed as a result of such
claim, on an after-tax basis.

(ii) The Company shall bear and pay directly all costs and expenses (including
additional interest and penalties) incurred in connection with such contest
identified in subsection (b)(i) above, and shall indemnify and hold Executive
harmless, on an after-tax basis, for any Excise Tax or income tax (including
interest and penalties) imposed as a result of such representation and payment
of costs and expenses. Without limitation on the foregoing provisions of this
Section 3(b), the Company shall control all proceedings taken in connection with
such contest, and, at its sole discretion, may pursue or forgo any and all
administrative appeals, proceedings, hearings and conferences with the
applicable taxing authority in respect of such claim and may, at its sole
discretion, either pay the tax claimed to the appropriate taxing authority on
behalf of Executive and direct Executive to sue for a refund or contest the
claim in any permissible manner, and Executive agrees to prosecute such contest
to a determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that, if the Company pays such claim and directs
Executive

 

3



--------------------------------------------------------------------------------

to sue for a refund, the Company shall indemnify and hold Executive harmless, on
an after-tax basis, from any Excise Tax or income tax (including interest or
penalties) imposed with respect to such payment or with respect to any imputed
income in connection with such payment. Furthermore, the Company’s control of
the contest shall be limited to issues with respect to the Additional Payment or
to which Executive has any liability as a result of his entering into this
Agreement or the funding of the Trust, and Executive shall be entitled to settle
or contest, as the case may be, any other issue raised by the Service or any
other taxing authority.

(c) If, after the receipt by Executive of an Additional Payment or payment by
the Company of an amount on Executive’s behalf pursuant to Section 3(b),
Executive becomes entitled to receive any refund with respect to the Excise Tax
to which such Additional Payment relates or with respect to such claim,
Executive shall (subject to the Company’s complying with the requirements of
Section 3(b), if applicable) as soon as practicable pay to the Company the
amount of such refund (together with any interest paid or credited thereon by
the Service after taxes applicable thereto). If, after payment by the Company of
an amount on Executive’s behalf pursuant to Section 3(b), a determination is
made that Executive shall not be entitled to a refund with respect to such claim
and the Company does not notify Executive in writing of its intent to contest
such denial of refund prior to the expiration of 30 days after such
determination, then the amount previously paid by the Company shall offset, to
the extent thereof, the amount of Additional Payment required to be paid.

(d) The following payments shall in all events be paid as follows:

(1) Any Additional Payment, as determined pursuant to this Section 3, shall be
paid by the Company to Executive prior to the date on which such amount is due
to the Service. Notwithstanding any other provision of this Section 3, the
Company may, in its sole discretion, withhold and pay over to the Service or any
other applicable taxing authority, for the benefit of Executive, all or any
portion of any Additional Payment, provided that such payment is paid no later
than required by the Service, and Executive hereby consents to such withholding;
and,

(2) Any expenses, as determined pursuant to this Section 3, incurred by
Executive in connection with a contest respecting the existence or amount of any
Excise Tax to which Executive may be entitled pursuant to Section 3(b) above
shall be paid directly by Company and the Company shall fully gross-up Executive
with respect to any income recognized by Executive as a result of income taxes
that Executive is required to pay with respect to such expenses being paid by
the Company.

4. Establishment of Trust. In furtherance of its obligations hereunder, the
Company hereby agrees to establish a trust as of October 10, 2007, in the form
attached hereto as Exhibit “A,” for the benefit of Executive pursuant to the
terms herein (the “Trust”). To the extent not paid by the Company, the
Additional Payments shall be paid to the Service or Executive, in accordance
with and pursuant to the terms and conditions of the Trust and this Agreement.
If paid by the Company, it shall be entitled to reimbursement from the Trust in
accordance with and pursuant to the terms and conditions thereof.

5. Indemnification. As further inducement for Executive to enter into this
Agreement, the Company shall indemnify and hold Executive harmless on an
after-tax basis, for any Excise Tax due under section 4999 of the Code, excise
tax under section 409A of the Code or income tax (including interest and
penalties) imposed as a result of the establishment and funding of the Trust or
that result from the Company’s or Executive’s obligations under this Agreement.

 

4



--------------------------------------------------------------------------------

6. Delayed Payment Date. To the extent any amounts payable to Executive or on
Executive’s behalf under this Agreement are deemed to be deferred compensation
subject to the requirements of section 409A of the Code and the delay of such
payments to Executive could avoid adverse tax treatment and even where the delay
would avoid adverse tax treatment, the Company shall not delay the payment to
Executive for such amounts and shall pay to Executive or on Executive’s behalf
such amounts when required to be paid under this Agreement. The Company shall
also pay to Executive an additional amount, if applicable, to cover the excise
tax under section 409A of the Code that results from the failure to delay such
payments, plus an additional amount to cover any income taxes thereon (plus
interest and penalties) because of the failure to comply with such requirements
and an additional amount to cover the Excise Tax on such amount so that on an
after-tax basis Executive shall be in the same position as if there were no
excise tax under section 409A of the Code assessed on such amounts.

7. Miscellaneous. (a) No Waiver. The waiver by a party of the violation of any
of the provisions of this Agreement, whether express or implied, shall not
operate or be construed as a waiver of any subsequent violation of any such
provision.

(b) Amendment. This Agreement may not be amended, modified or cancelled except
by written consent of the parties.

(c) Severability. In the event that any provision or portion of this Agreement
shall be determined to be invalid or unenforceable for any reason, the remaining
provisions of this Agreement shall remain in full force and effect to the
fullest extent permitted by law.

(d) Joint and Several Liability. As a party to this Agreement, in the event that
the Company does not fully satisfy its obligations hereunder, Parent and
Holdings expressly agree that they shall be jointly and severally liable for the
Company’s obligations and Executive shall be able to enforce his rights under
this Agreement against Parent and Holdings in the event the Company does not
satisfy its obligations.

(e) Legal Fees. The Company agrees that Executive shall not be responsible for
the incurrence of any legal fees that result from the enforcement of his rights
under this Agreement and in the event there is any dispute under this Agreement
between the Company and Executive, the Company agrees to pay, on an after-tax
basis, all legal fees and other expenses incurred by Executive in a good faith
dispute.

(f) Binding Effect. This Agreement shall be binding upon and inure to the
benefit of Executive, the Company, Parent, Holdings, their affiliates, and any
successor organization or organizations which shall succeed to the business and
property of the Company, Parent and Holdings, whether by means of merger,
consolidation, acquisition of substantially all the assets of the Company,
Parent and Holdings or otherwise, including by operation of law.

(g) Governing Law. This Agreement has been made in and shall be governed and
construed in accordance with the laws of the State of Texas.

 

5



--------------------------------------------------------------------------------

(h) Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be an original with the same effect as if the signatures
were all affixed to the same instrument.

8. Written Agreement. This Agreement memorializes all oral discussions between
the parties relating to the Gross-Up Payment and Additional Payment and is
intended to be the controlling document with respect to the Company’s
obligations with respect to the setting aside of the Additional Payment in the
event the Service makes a successful claim for such; provided, however, this
Agreement does not, and is not intended to, supersede any written agreements
that the parties have previously entered into that cover the Gross-Up Payment
and Executive continues to have those rights afforded to him under such
agreements and the Company agrees and affirms that such agreements shall
continue in force and effect.

9. Notices. All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:

if to Executive: At the most recent address on file at the Company.

if to the Company:

TXU Corp. (which is expected to be renamed Energy Future Holdings Corp.
following the Merger)

1601 Bryan Street

Dallas, Texas 75201

Attention: General Counsel

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Executive has hereunto set Executive’s hand and, pursuant to
the authorization from the Board, the Company has caused these presents to be
executed in its name on its behalf, all as of the day and year first above
written.

 

/s/ James A. Burke James A. Burke Texas Energy Future Holdings Limited
Partnership    Name: Title:

TXU Corp. (which is expected to be renamed

Energy Future Holdings Corp. following the Merger)

/s/ David P. Poole Name: David P. Poole Title: EVP Legal, General Counsel Texas
Competitive Electric Holdings LLC /s/ David P. Poole Name: David P. Poole Title:
EVP

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Executive has hereunto set Executive’s hand and, pursuant to
the authorization from the Board, the Company has caused these presents to be
executed in its name on its behalf, all as of the day and year first above
written.

 

   James A. Burke Texas Energy Future Holdings Limited Partnership /s/ Jonathan
Smidt Name: Jonathan Smidt Title: Vice President and Treasurer

TXU Corp. (which is expected to be renamed

Energy Future Holdings Corp. following the Merger)

   Name: Title: Texas Competitive Electric Holdings LLC    Name: Title:

 

8



--------------------------------------------------------------------------------

EXHIBIT A

 

Gross-Up Payment Prior to Reduction
of Reasonable Compensation

   Gross-Up Payment After Reduction
of Reasonable Compensation    Additional Payment 1,905,832    892,018   
1,013,814

 

9